Citation Nr: 1408997	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for the service-connected spondylosis/lumbar disc syndrome, prior to March 27, 2012.  

2.  Entitlement to a rating in excess of 20 percent for the service-connected spondylosis/lumbar disc syndrome, beginning on March 27, 2012.  

3.  Entitlement to a separate compensable for the service-connected spondylosis/lumbar disc syndrome on the basis of having a post-operative residual scar.  

4.  Entitlement to a separate compensable rating for the service-connected spondylosis/lumbar disc syndrome on the basis of having left lower extremity radiculopathy.  




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1998 to August 2001.  

These matters came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the RO that, in pertinent part, continued the 10 percent rating for the service-connected thoracic strain.   

In an October 2012 rating decision, the RO assigned a rating of 20 percent for the now service-connected spondylosis/lumbar disc syndrome (formerly thoracic strain), effective on March 27, 2012.  

As higher scheduler ratings are available, the issues remain before the Board on appeal and have been characterized as noted.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing conducted by the undersigned Veterans Law Judge in June 2013.  A copy of the transcript is associated with the claims file.  

In addition to the paper claims file, there are Virtual VA and VBMS electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveal that they are either duplicative of the evidence in the paper claims file or are not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  The service-connected spondylosis/lumbar disc syndrome disability picture is shown to have been productive of a functional loss due to pain that more closely resembles that of limitation of forward flexion to less than 60 degrees, but more than 30 degrees, with mild kyphoscoliosis, but without incapacitating episodes having a total duration of at least 4 weeks during the past 12 months, during the period of the appeal.  

2.  The service-connected spondylosis/lumbar disc syndrome is shown to be productive of a disability picture that more nearly resembles that of painful two-inch residual scar.  

3.  The currently demonstrated neurologic abnormalities of the lower extremities associated with the service-connected spondylosis/lumbar disc syndrome are shown to more nearly approximate that of mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating for the service-connected spondylosis/lumbar disc syndrome prior to March 27, 2012 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5243 (2013).

2.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected spondylosis/lumbar disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, including Diagnostic Code (DC) 5243 (2013).

3.  The criteria for the assignment of an evaluation of 10 percent, but not higher, for the service-connected low back disability on the basis of having a painful scar have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7804 (2013).

4.  The criteria for the assignment of an evaluation of 10 percent, but not higher, for service-connected low back disability on the basis of having left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.123, 4.124a including DC 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a January 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The January 2010 also letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The notice letter did not contain an explanation of the general rating criteria relevant to his spine.  However, a June 2011 Statement of the Case (SOC) set forth applicable criteria for rating the service-connected lumbar spine disabilities.  After providing the Veteran with an opportunity to respond, the October 2012 rating decision reflects readjudication of the claim.

Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private treatment records, VA examination reports.

The Veteran was afforded VA examinations in March 2010 and March 2012.  When taken together, these examination reports reflect that the examiners recorded the Veteran's current complaints, conducted an appropriate physical examination, and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on this record, the Board concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2012).

Finally, during the hearing, the undersigned clarified the issues and addressed the Veteran's contentions regarding the issues decided herein.  The record was also left open for an additional 30 days after the hearing to provide the Veteran an opportunity to submit additional evidence.  Such actions supplemented VCAA development and complies with 38 C.F.R. § 3.103.  See also Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.


Legal Principles and Analysis 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, as will be shown, the evidence warrants a uniform 20 percent rating for the entire period of the appeal.  

The now service-connected spondylosis/lumbar disc syndrome is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applicable to intervertebral disc syndrome (IVDS).  All disabilities of the spine are rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (general rating formula) or, in the case of IVDS, either the general rating formula or the Formula for Rating IVDS based on Incapacitating Episodes.  For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the formula for IVDS, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of injury or disease.  

The Veteran is assigned a 10 percent evaluation under the general rating formula for the spondylosis/lumbar disc syndrome prior to March 27, 2012, and a 20 percent evaluation thereafter.  

The 10 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

In order to warrant a higher, 20 percent evaluation for the initial period on appeal, the evidence must approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In order to warrant a higher, 40 percent evaluation for the latter period on appeal, the evidence must approximate forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.   

The Notes following the general rating formula provide further guidance in rating diseases or injuries of the spine.  Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note 2 provides that, for VA compensation purposes, the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. 

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

At the March 2010 VA examination, the Veteran reported having mid to low back pain that felt like a pinching and radiated into the left lower extremity during flare-ups.  The Veteran denied having any severe episodes that required physician prescribed bed rest, except for two days in June.  

On examination, the examiner noted that the Veteran did not appear to be in any acute distress, that his station was normal and that his ability to balance on one lower extremity at a time was also normal.  He was able to squat and rise without any difficulty.  

The range of motion testing of the thoracolumbar spine revealed flexion was to 80 degrees with no change on repetitive range of motion.  The examiner noted that he did not appear to be in any discomfort.  Extension was to 20 degrees with moderate discomfort beginning at 15 degrees on repetitive motion.  Lateral flexion to the right side was to 25 degrees and 30 degrees on repetitive testing with no pain.  Left lateral flexion was to 20 degrees and then 25 degrees on repetitive testing.  Rotation was to 45 degrees bilaterally with no change on repetitive testing and without any complaints of pain.  

Further testing revealed deep tendon reflexes were 2+ and symmetrical in all extremities.  Manual muscle strength was normal in all extremities and sensory function examination to pinprick was intact and symmetrical in all extremities with no pathological reflexes noted.  

There was no evidence of muscle guarding, spasm, weakness or atrophy of the muscles, or problems with balance.  However, the examiner reported an impression of straightening of normal lumbar lordosis, likely secondary to muscular spasm.    

The examiner noted that the DeLuca factors could not be clearly delineated during flare-ups of acute episodes and that the Veteran may have some additional limitations in range of motion of the spine during certain activities.  

At the March 2012 VA examination, the Veteran reported having low back pain accompanied by radiation into the left buttock and thigh that culminated in surgery for disc herniation.  The Veteran indicated that his back pain had decreased since the surgery.  He also indicated that the radiating pain largely subsided, but that he was aware of mild numbness in that extremity.  

On examination, the examiner noted that the Veteran stood with slightly lordotic posture, but without lateral tilt.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, right lateral bend to 25 degrees, left lateral bend to 30 degrees, and rotation to each side was to 35 degrees.  There was slight lumbosacral pain at all extremes but no specific increase in symptoms as a result of repeated activities.  

The examiner also noted that there was slight paravertebral muscle spasm in the lumbosacral region and tenderness was present to percussion over the mid thoracic spine and in the region of the surgery.  A healing 2 inch linear operative scar with no redness and minimal tenderness was also noted.  

Deep tendon reflexes were brisk and equal, bilaterally, with reinforcement.  There was a half inch atrophy of the left calf compared to the right but no specific motor weakness noted on manual testing.  Sensory examination revealed slight hypalgesia on the lateral side of the left leg and thigh.  

An X-ray examination of the thoracic spine revealed moderate degenerative change with mild kyphoscoliosis and x-ray examination of the lumbar spine revealed slight narrowing of the L5/S1 disc space and minimal spur formation of the apposing vertebral bodies.  

The Veteran's private treatment records reflect that the Veteran sought treatment for his low back and underwent a lumbar discectomy in February 2012.  The records revealed a preoperative and postoperative diagnosis of left L5-S1 herniated nucleus pulposus with left lower extremity radiculopathy.  

The private physician noted that there was a mild amount of tenderness to palpitation around the incisional scar and just below it.  These treatment records, however, did not contain range of motion findings consistent with the DeLuca factors and relevant rating criteria, while there were notations that the Veteran could not work, there was no indication that the Veteran was prescribed bed-rest for IVDS.  

As such, the treatment records did not address the pertinent criteria for rating disability of the thoracolumbar spine.  

At issue is whether a disability rating in excess of 10 percent is warranted prior to March 27, 2012, and a disability rating in excess of 20 percent is warranted thereafter.  The Board finds that a uniform 20 percent rating is warranted for the entire appeal period.  

In regard to the initial period on appeal, although the range of motion testing conducted in March 2010 revealed flexion to 80 and a combined range of motion of 225 degrees, the examiner noted that he could not quantify the degree of limitation caused by the DeLuca factors, particularly during flare-ups.  

The examination report is therefore afforded somewhat limited probative value and does not as accurately reflect the severity of the Veteran's disability as the March 2012 examination report.  

The March 2012 examination report revealed range of motion findings that included flexion to 60 degrees and mild kyphoscoliosis, slightly lordotic posture, and paravertebral muscle spasms.  

Accordingly, on this record, the Board finds that, for the entire period on appeal, the Veteran's spondylosis/lumbar disc syndrome more nearly approximated the rating criteria for a 20 percent disability rating.  

A 40 percent disability rating is not warranted at any time as the range of motion findings from the VA examination reports reflected that the Veteran had flexion and combined range of motion of the thoracolumbar spine warranting no higher than a 20 percent rating.  

Flexion of the thoracolumbar spine ranged between 60 and 80 degrees, significantly more than the 30 degrees required for the next higher, 40 percent rating under the general formula.  Even considering reduction of motion due to pain, the pain did not decrease the range of motion measurements, even upon repetition, to 30 degrees.  There was also no evidence of favorable ankylosis of the thoracolumbar spine.  

The Board has considered whether the Veteran warrants a higher rating under DC 5243 using the formula for rating IDVS based on incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

In order to warrant a 40 percent rating, the Veteran must have incapacitating episodes a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

The March 2010 examination report revealed that the total duration of all incapacitating episodes over the past 12 months were two days, and the Veteran's private treatment records established that the Veteran missed work, but there was no indication that the Veteran required bed rest prescribed by his physician.  

As such, the Veteran's symptoms do not warrant a 40 percent disability rating under the formula for rating IDVS based on incapacitating episodes.  

The Board has also considered the Veteran's lay statements regarding the severity of his back pain and the amount of work that he missed as a result of his back pain.  The Veteran is competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility.  

However, the Veteran has provided no written statements or reports from a private or VA clinician that suggest that the symptomatology demonstrated on examination in March 2010 and March 2012 are inaccurate.  He has not alleged that he had flexion of the thoracolumbar spine that was functionally limited to 30 degrees or less or that he experienced incapacitating episodes totaling at least four weeks in the past twelve months.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

In regard to the residual post-operative scar, the Board finds that a separate 10 percent evaluation is warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars, unstable or painful.  

The current version of 38 C.F.R. § 4.118, DC 7804 provides that one or two painful or unstable scars warrant a 10 percent evaluation, three or four such scars warrant a 20 percent evaluation, and five or more such scars warrant a 30 percent evaluation.  

The March 2012 VA examination report and the February through May 2012 private treatment records established that the Veteran had one, two inch post-operative linear scar associated with his spondylosis/lumbar disc syndrome that was tender to palpitation.  

As such, a separate 10 percent rating is warranted.  In order to warrant a higher, 20 percent rating for his scar, he would need three or more painful or unstable scars.  

As to whether a separate rating is warranted for associated objective neurologic abnormalities, the Veteran reported at the March 2010 and March 2012 VA examinations that he had pain that radiated into the left buttock and thigh.  

The March 2012 VA examiner also noted the Veteran had one half inch atrophy of the left calf compared to the right and sensory examination revealed slight hypalgesia on the lateral side of the left leg and thigh.  The Veteran's private physician rendered a preoperative and postoperative diagnosis of left lower extremity radiculopathy.  

Disabilities relating to neurologic abnormalities associated with the lumbar spine are generally rated under 38 C.F.R. § 4.124a, DC 8520.  Under DC 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis.

The Veteran is competent to state that he experienced radiating pain to the left lower extremity from his low back.  In addition, the Veteran's private physician diagnosed the Veteran with preoperative and postoperative left extremity radiculopathy.  

Accordingly, on this record, the Board finds that the Veteran is entitled to separate 10 percent rating for radiculopathy the left lower extremity as associated objective neurologic abnormalities under DC 8520. 

Given the other mostly normal neurologic findings on both VA examinations and the private treatment records, however, the Board finds that the symptoms do not meet the criteria of moderate incomplete paralysis warranting a 20 percent rating the left lower extremity under DC 8520.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that both the orthopedic and neurologic symptoms of the Veteran's lumbar spine disability are fully contemplated by the applicable rating criteria.  Significantly, the Board was able to compare the Veteran's orthopedic and neurologic symptoms to the criteria in the applicable diagnostic codes and determine the appropriate ratings, including separate ratings for the neurologic symptoms and postoperative scars.  

Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is thus not required, and referral for consideration of an extraschedular evaluation for lumbar spine disability is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms most nearly approximate the criteria for a 20 percent rating for orthopedic manifestations of the spondylosis/lumbar disc syndrome, and separate 10 percent ratings are warranted for objective neurologic abnormalities and a postoperative scar associated with spondylosis/lumbar disc syndrome. 

The benefit-of-the-doubt doctrine is therefore not for application in regard to an evaluation in excess of 20 percent for the spondylosis/lumbar disc syndrome and it must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).



ORDER

An increased rating of 20 percent, but not higher, for the service-connected spondylosis/lumbar disc syndrome prior to March 27, 2012, is granted, subject to the regulations governing the payment of VA benefits.  

An increased rating in excess of 20 percent for the service-connected spondylosis/lumbar disc syndrome is denied.  

A separate evaluation of 10 percent, but no higher, for the service-connected low back disability on the basis of having left lower extremity radiculopathy is granted, subject to the regulations governing the payment of VA benefits.  

A separate evaluation of 10 percent, but no higher, for the service-connected low back disability on the basis of having a painful scar is granted, subject to the regulations governing the payment of VA benefits.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


